EXHIBIT 10.6
 
FIRST AMENDMENT TO THE
LIN TV CORP.
AMENDED AND RESTATED 2002 STOCK PLAN




The LIN TV Corp. Amended and Restated 2002 Stock Plan (the “Plan”) is amended as
follows:


1.           Section 8.d. of the Plan is hereby replaced in its entirety with
the following:


 
“d.
With respect to Performance Based Awards that are Stock Awards, the Committee
shall establish in writing (i) the performance goals applicable to a given
period and (ii) the individual employees or class of employees to which the
performance goals apply.  Such performance goals shall state in terms of an
objective formula or standard the method for computing the amount of
compensation payable to the Participant if such performance goals are obtained
and shall be established in writing no later than ninety (90) days after the
commencement of such period.”



2.           Section 20.b. of the Plan is hereby replaced in its entirety with
the following:


 
“b.
Repricings.  The Committee may without stockholder approval amend any
outstanding option granted under the Plan to provide an exercise price per share
that is lower than the then-current exercise price per share of such outstanding
option; provided, however, that the exercise price per share shall not be less
than the Fair Market Value per Share on the date the Option is amended.”



Approved and adopted by the Board of Directors of LIN TV Corp. on December 23,
2008.